Citation Nr: 0825441	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial, compensable rating for left 
hallux valgus with arthritis.

3.  Entitlement to an initial, compensable rating for right 
hallux valgus with arthritis and heel spur syndrome.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for his 
service-connected hypertension, from a non-compensable rating 
to 10 percent disabling.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. Thus, the issue is remains in 
appellate status.

The Board also notes that the veteran has raised two issues 
during the pendency of his appeal that have not been 
addressed by the RO.  First, in his February 2006 notice of 
disagreement, the veteran stated that he has a current 
diagnosis of pes planus, which was also diagnosed during his 
July 2005 separation examination.  Further, the veteran 
submitted a claim for an increased rating for his service-
connected back disability in February 2007.  The Board refers 
these issues to the RO for further development.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by a history of 
diastolic blood pressure of predominantly 100 or more 
requiring continuous medication for control.

2.  The veteran's bilateral hallux valgus with arthritis, and 
heel spur syndrome of the right foot, is not manifested by a 
surgical resection of the metatarsal head, or severe hallux 
valgus equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

2.  The criteria for an initial, compensable rating for left 
hallux valgus with arthritis are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2007).

3.  The criteria for an initial, compensable rating for right 
hallux valgus with arthritis and heel spur syndrome are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises initially 
from claims for service connection for hypertension and 
hallux valgus.  The Board notes that the veteran's claim was 
received in June 2005.  At the time of filing, the veteran 
was provided notification regarding the VA's duty to notify 
and to assist.  Specifically, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the June 2005 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the VCAA notice in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a December 2005 rating 
decision, the RO granted service connection for hypertension 
and hallux valgus, and the issues on appeal concern claims of 
entitlement to higher evaluations for these now service-
connected disabilities.

However, even though the VCAA notice did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection with a 
noncompensable rating for hypertension and hallux valgus in a 
December 2005 rating decision and later assigned an initial 
10 percent rating for hypertension, effective December 1, 
2005 (day following separation).  Therefore, the VCAA 
notification served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's February 2006 notice of disagreement (NOD), 
the claimant took issue with the initial disability ratings 
and is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a June 2006 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, even though the initial VCAA notice did 
not address a higher rating, subsequent documentation 
addressed this matter; there is no prejudice to the claimant.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran was also sent a letter, regarding the appropriate 
disability rating or effective date to be assigned, in 
February 2007.  See Dingess.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

As noted, in the case of Fenderson v. West, 12 Vet. App 119 
(1999), the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, such as this one, in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question is 
service-connected.  VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted for 
each disability.

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  See 
McClain v. Nicholson, 12 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability; Moore v. 
Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.


Hypertension

As discussed in the Introduction section above, the RO 
granted service connection for hypertension in a December 
2005 rating decision.  The RO assigned a noncompensable 
disability evaluation for the veteran's hypertension pursuant 
to Diagnostic Code 7101.  In an October 2006 rating decision, 
the RO increased the veteran's disability rating to 10 
percent, effective retroactively to the originally-assigned 
effective date.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) may be 
assigned a 10 percent evaluation where the diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
requires diastolic pressure of predominantly 110 or more; or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation requires diastolic blood pressure of predominantly 
120 or more.  Lastly, a 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the veteran disagreed with the originally-
assigned, noncompensable rating on the basis that he takes 
medication to control his hypertension.  A review of his 
post-service medical records confirms that his hypertension 
is treated with hydrochlorothiazide and lisinopril.  During 
his July 2005 predischarge VA examination, the veteran's 
blood pressure was noted to be 116/78 sitting and 110/82 
standing with a recumbent blood pressure reading of 112/82.  
Additional medical records reporting blood pressure readings 
indicate that, although the veteran takes medication 
regularly for his hypertension, he does not have a history of 
diastolic pressure of predominantly 100 or more.  

According to the veteran's service medical records, his 
systolic blood pressure readings ranged from 110 through 152.  
His diastolic readings ranged from 60 to 108.  On separation, 
the veteran's systolic reading was 118 and his diastolic 
reading was 78.  Since service, his blood pressure reading 
was 126/89 in April 2006.

In light of the lack of medical evidence indicating that the 
veteran has a history of diastolic pressure of predominantly 
110 or more; or systolic pressure predominantly 200 or more, 
the assignment of a disability rating of 10 percent for the 
veteran's hypertension is appropriate.  Therefore, the 
veteran's request for an increased rating must be denied.

The preponderance of the evidence is against finding that the 
veteran's hypertension has increased to warrant a higher 
rating evaluation.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


Bilateral hallux valgus with arthritis, and with heel spur 
syndrome, right foot

Currently, the veteran's right and left foot disabilities 
have separate noncompensable ratings under Diagnostic Code 
5280.  Under Diagnostic Code 5280, a 10 percent evaluation is 
assigned for unilateral hallux valgus which is operated with 
resection of the metatarsal head, or for severe hallux 
valgus, if equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6.

The veteran contends that he is entitled to separate 10 
percent disability ratings.  He specifically alleged in his 
February 2006 notice of disagreement that he has been 
receiving treatment for his disability, and that he had been 
taking pain medication.  

The veteran was afforded a predischarge VA examination in 
July 2005.  At that time, the examiner did not diagnose 
hallux valgus.  Examination of the feet revealed no evident 
limitation of motion.  Specifically, there was no obvious 
painful motion of the right or left foot, no edema, no 
disturbed circulation, no weakness, and no atrophy of the 
feet.  There was no tenderness of the plantar fascia in 
either foot.  The examiner noted that valgus positioning was 
not evident, bilaterally.  There was no deformity of either 
foot, and no tenderness on palpation of the plantar surfaces 
of either foot or with palpation of the metatarsal heads of 
the feet.  Pain with dorsiflexion of the toes of both feet 
was not evident.  Hallux valgus of either foot was not 
evident.  Prolonged tolerance for standing and walking was 
not evident.  Current use of arch supports and orthopedic 
shoes was not evident.  His gait was noted to be normal.  X-
ray testing revealed mild bilateral hallux valgus and minimal 
degenerative arthritic changes of each first MP joint, with a 
small plantar heel spur in the right foot.  Notably, however, 
x-rays of the feet taken on a June 2006 VA cold injury 
examination revealed no arthritis of the feet.

Thus, on predischarge examination, it is clear that the 
veteran's bilateral hallux valgus deformity with mild 
arthritic changes and heel spur syndrome of the right foot 
existed at the time of his separation from service.  However, 
medical evidence to date has not demonstrated that the 
veteran's hallux valgus of either foot has required the 
surgical resection of the metatarsal head, or is so severe 
that his disability is equivalent to the amputation of a 
great toe.  Thus, a 10 percent rating under Diagnostic Code 
5280 is not warranted in this case.

The Board also notes that x-ray evidence revealed minor 
arthritic changes noted at the 1st MP joint of both feet.  In 
this regard, Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a (2007).

The rating criteria provides that for the purpose of rating 
disability due to arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  38 
C.F.R. § 4.45 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also, with any form of arthritis, painful motion is a factor 
to be considered.  38 C.F.R. § 4.59 (2007).

In this case, however, while there is arthritic involvement 
of both MP joints of both feet, the evidence of record as set 
forth above reveals no limitation of motion of the feet which 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  While the 
veteran has reported pain in his feet which he attributes to 
his bilateral hallux valgus, the record does not reflect 
painful or limited motion on VA predischarge examination as 
set forth above.  As such, a compensable rating under 
Diagnostic Code 5003 is not in order in this case even with 
consideration of the provisions of DeLuca.   

Further, the veteran's disability does not meet the criteria 
for a rating under Diagnostic Code 5284, as his service-
connected hallux valgus is not indicative of a moderate foot 
injury.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The preponderance of the evidence is against finding that the 
veteran's bilateral hallux valgus has increased to warrant a 
higher rating evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial, compensable rating for left hallux 
valgus with arthritis is denied.

Entitlement to an initial, compensable rating for right 
hallux valgus with arthritis and heel spur syndrome is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


